COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-238-CR





STACY LAMAR BROCKMAN                					APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 213
TH
 
DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the appellant’s “Motion To Withdraw Notice Of Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
See id.;
 
Tex. R. App. P.
 43.2(f). 	

We have also considered “Appellant’s Motion To Withdraw Due To No Errors In The Judgment Of The Trial Court.”  Because the notice of appeal has been withdrawn, we deny this motion as moot.																

PER CURIAM



PANEL D:	
WALKER, J., CAYCE, C.J.; and MCCOY
, J.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: January 20, 2005							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.